Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3-5, 20, 24, 25, 27, 32, 35, 37, 38, 40-42, 57, 61, 62, 67, and 69 of M. Fang et al., App. No. 16/347,028 (Nov. 3, 2017) are pending.  Claims 38, 40-42, 57, 61, 62, 67, and 69 to the non-elected invention stand withdrawn from consideration by the Examiner pursuant to 37 CFR 1.142(b).  Claims 1, 3-5, 20, 24, 25, 27, 32, 35, and 37 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant's election of Group I, claims 1, 3-5, 20, 24, 25, 27, 32, 35, 37, without traverse in the Reply to Restriction Requirement filed on March 29, 2021, is acknowledged.  Claims 38, 40-42, 57, 61, 62, 67, and 69 to the non-elected invention stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  The Examiner’s restriction/election requirement is made FINAL.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  


2R3; N(SiR4R5R6)2 are clear on their face.  The meaning of chemical variables less frequently used in the art, such as the following claim-1 L1 alternatives: 3,5-R7R8--C3HN2; 1-(R32)C3H4; 1-R33-3-R34--C3H3; and R35, R36--C3HO2, are interpreted based on example compounds disclosed in the instant specification.  See, Compounds Indexed by CAS from US 2019/0276477 (2019).  Thus the following claim-1 groups: 1-(R32)C3H4; 1-R33-3-R34--C3H3; and R35, R36--C3HO2, can be interpreted as follows. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, as discussed in more detail in the § 112 rejection, the meaning of claim 1 group 3,5-R7R8--C3HN2 cannot be interpreted based on the instant disclosure.  

Claim Objections

Improper Markush Language

The instant claims 24 is objected to because it lacks the correct terminal conjunction(s) and/or recite the wrong terminal conjunction(s) in defining a Markush group (thereby improperly claiming alternatives).  See MPEP § 2173.05(h).  This objection can be obviated by using the conventional language to define Markush alternatives, i.e., either:

“wherein the alternative is selected from the group consisting of A, B, C and D”; or 
“wherein the alternative is A, B, C or D”.  See MPEP § 2173.05(h), and including using comma’s between Markush alternatives.  


Applicant is asked to check for and address any other instances of improper Markush language throughout the claims.  

Objection to Proviso

1, 3-5, and 20 are objectionable for the following reasons.  Instant claim 1 recites the following proviso:

wherein when M1 is yttrium and L1 is 3,5-R7R8--C3HN2, R1 is C1-C5-alkyl or silyl; and 

wherein when M1 is yttrium and L1 is N(SiR4R5R6)2, n is 1, 2, 3, or 4.

This proviso should be amended as follows:

wherein when M1 is yttrium and L1 is 3,5-R7R8--C3HN2, then R1 is C1-C5-alkyl or silyl; and 

wherein when M1 is yttrium and L1 is N(SiR4R5R6)2, then n is 1, 2, 3, or 4,

to clarify the particular result of satisfying the condition precedent.   


Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A decision on whether a claim is indefinite under 35 U.S.C. 112(b) requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.  MPEP § 2173.02.  

Unclear Chemical Nomenclature

Claims 1, 3-5, 24, 25, 27, 32, 35 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for recitation of 3,5-R7R8--C3HN2 in claims 1 and 25 as an alternative for variables L1 or L2 because the one of ordinary skill in the art cannot determine its meaning based on the instant disclosure.  That is, while the C3N2 portion can be interpreted as a linear arrangement of three carbon and two nitrogen atoms (based on the recited 3,5-substitution of R7 and R8), the structural interconnection/arrangement of carbon and nitrogen atoms is not clear.  The instant specification discloses [Y(MeCp)2(3,5-MePn-C3HN2)]2 (compound 12), which appears to comprise ligand 3,5-R7R8--C3HN2, but does not provide any information regarding the structural interconnection/arrangement of carbon and nitrogen atoms.  It is not clear if Applicant intends to claim --C3HN2 generically based on molecular formula or Applicant intends some specific structural interconnection of carbon and nitrogen atoms.  


Unclear R1 Substitution Regarding Variable Cp

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for recitation of:

each R1 is independently hydrogen, C1-C5-alkyl or silyl;

n is 1, 2, 3, 4, or 5,

for the following reasons.  In claimed formula (I), the Cp group has five available valence positions.  As such, in the case where n is less than five, because R1 may also be hydrogen, undefined open valance positions would be left on the Cp groups.  In view of the foregoing, the nature of the Cp substitution, when n is less than 5, is not clear to one of skill in the art.  The same issue exists with the claim 1 proviso: “wherein when M1 is yttrium and L1 is N(SiR4R5R6)2, n is 1, 2, 3, or 4” with respect to variable R1.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over IP.com (No. IPCOM000172094D) (2008) (“IP.com”)

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IP.com, “Method of Depositing Metal Containing Thin Films by Vapor Phase Deposition From Cyclopentadienyl Based Lanthanide Metal-Organic Compounds” (No. IPCOM000172094D) (2008) (“IP.com”).  IP.com discloses lanthanide and rare-earth series metal-organic precursors and a method depositing lanthanide containing thin films on a substrate.  IP.com at page 2 of 20, lines 10-21.  IP.com discloses compounds that anticipate the instant claims.  


2(NMe2) (RN 872628-85-8), depicted below (CAS Abstract structural depiction).  Ip.com, page 16, line 3; see also, IP.com Journal, CAS Abstract and Indexed Compounds IP 172094D (2008).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The above compound meets each and every limitation of instant claims 1, 3 and 4 when M is La, L1 is NR2R3, and R2 and R3 are C1-C5 alkyl. 

To assist Applicant in any amendment, additional relevant prior art compounds indexed from IP.com by CAS are listed in the attached document “IP.com Journal, CAS Abstract and Indexed Compounds IP 172094D (2008)”.  Note however that IP.com further teaches with respect to the identity of the lanthanide metal “[o]ther compounds not listed by replacing Y and La by Sc, Er, Ce, Gd, Pr, Dy, Lu, Nd, Eu, Yb, Sm”.  IP.com at page 16, lines 5-6.  

In any case, RN 872628-85-8 meets each and every limitation of instant claims 1, 3 and 4 which are therefore unpatentable over IP.com pursuant to 35 U.S.C. 102(a)(1).  


§ 102(a)(1) Rejection over S. Lorenz et al., 49 Inorganic Chemistry, 6655-6663 (2010) (“Lorenz”)

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Lorenz et al., 49 Inorganic Chemistry, 6655-6663 (2010) (“Lorenz”).  Lorenz discloses the following compound 7 as part of synthesis and reactivity study of bis(tetramethylcyclopentadienyl) yttrium metallocenes.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


See Lorenz at page 6661, col. 1.   With respect to the claim 1 proviso “wherein when M1 is yttrium and L1 is N(SiR4R5R6)2, n is 1, 2, 3, or 4”, Lorenz compound 7’s Cp groups are each substituted with four methyl groups and one hydrogen.  The foregoing compound falls within the genera of instant claims 1 and 3-5 and therefore anticipates.  


§ 102(a)(1) Rejection over W. Evans et al., 104 Journal of the American Chemical Society, 2008-2014 (1982) (“Evans”)

Claims 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. Evans et al., 104 Journal of the American Chemical Society, 2008-2014 (1982) (“Evans”).  Evans discloses the following compound ([(CH3C6H4)2YCl]2) as part of an X-ray crystallographic study.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

See Evans at page 2013, Table V, second entry; Evans at page 2010, col. 1; See also, CAS Abstract and Indexed Compound, W. Evans et al., 104 Journal of the American Chemical Society, 2008-2014 (1982).   The foregoing compound falls within the genera of instant claims 25 and 27 and therefore anticipates.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 32, and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over IP.com, “Method of Depositing Metal Containing Thin Films by Vapor Phase Deposition from Cyclopentadienyl Based Lanthanide Metal-Organic Compounds” (No. IPCOM000172094D) (2008) (“IP.com”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Prior Art

IP.com (No. IPCOM000172094D) (2008) (“IP.com”)

This reference was discussed in the § 102 section above.  IP.com discloses lanthanide and rare-earth series metal-organic precursors and a method depositing lanthanide containing thin films on a substrate.  IP.com at page 2 of 20, lines 10-21.  IP.com discloses that the following genus of compounds are thin-film-deposition precursors:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(I),

wherein M is selected from the group consisting of scandium (Sc), yttrium (Y), lanthanum (La), erbium (Er), dysprosium (Dy), gadolinium (Gd), praseodymium (Pr), cerium (Ce), lutetium (Lu), ytterbium (Yb), europium (Eu), samarium (Sm), terbium (Tb) and each R is an organic ligand each one independently selected in the group consisting of H, C1-C5 linear or branched, alkyl, alkylsilyl, alkylamides, alkoxide, alkylsilylamides.  IP.com at page 2, lines 10-21.  





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

IP.com further teaches with respect to replacement of La with either of Sc or Y (see instant claims 32, 35 and 37), that “[o]ther compounds not listed by replacing Y and La by Sc, Er, Ce, Gd, Pr, Dy, Lu, Nd, Eu, Yb, Sm”.  IP.com at page 16, lines 5-6.  

IP.com discloses a general synthetic procedure for synthesizing the disclosed precursors, which is summarized by the Examiner as follows.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


IP.com at page 8, lines 10-16.  The above [Ln(RCp)2Cl]2 (dimer) disclosed by IP.com represents a genus wherein Ln is a lanthanide metal and Alk represents an alkyl group.  The above discussed teachings of IP.com differ from the subject claims in that IP.com 2Cl]2) but does not specifically disclose a claimed compound.  

IP.com further discloses that the above [Ln(RCp)2Cl]2 dimers are, in turn, useful in the synthesis of [Ln(RCp)2(NMe2)], which genus encompasses disclosed example compound RN 872628-85-8. IP.com at page 16, lines 10-20.  This synthetic procedure can be represented as follows

[Ln(RCp)2Cl]2   →   [Ln(RCp)2(NMe2)]

Instant Claims 25, 27, 32, and 37 are Obvious over IP.com

With respect to instant claims 25 and 27, one of ordinary skill in the art would be motivated with a reasonable likelihood of success to employ IP.com’s general synthetic procedure for [Ln(RCp)2Cl]2 to prepare [La(MeCp)2Cl]2 for further use as an intermediate in the synthesis of La(MeCp)2(NMe2) (RN 872628-85-8) in view of IP.com’s teaching that La(MeCp)2(NMe2) is a useful thin-film-deposition precursor.  That is, one of ordinary skill in the art would be motivated to prepare the specific compound [La(MeCp)2Cl]2 (which falls within the instant claims) as an intermediate to further prepare RN 872628-85-8 according to the scheme below.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


One of ordinary skill in the art would be so motivated in view of IP.com’s teaching that La(MeCp)2(NMe2) (RN 872628-85-8) is a useful thin-film-deposition precursor in further view of IP.com’s disclosed general synthetic procedure that can be applied to prepare RN 872628-85-8, which necessarily requires [La(MeCp)2Cl]2 as an intermediate.  And 2Cl]2 clearly falls within the genera encompassed by instant claims 25 and 27, and therefore meets each and every limitation thereof.  

With respect to instant claims 32 and 37, one of ordinary skill in the art would be motivated with a reasonable likelihood of success to employ IP.com’s general synthetic procedure (as discussed above), but replacing La in La(MeCp)2(NMe2) (RN 872628-85-8) with either of Sc or Y according to the following scheme.   


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


One of ordinary skill in the art would be motivated with a reasonable likelihood of success in view of IP.com’s above-discussed teaching that such lanthanide metals (La, Sc, and Y) are equivalent for use in thin-film-deposition precursors in generic formula (I) in further view of IP.com’s specific disclosure of La(MeCp)2(NMe2) (RN 872628-85-8).  

IP.com specifically discloses La(MeCp)2(NMe2) (IP.com at page 16, line 3) and IP.com further teaches with respect to the above proposed replacement of La with either of Sc or Y, that “[o]ther compounds not listed by replacing Y and La by Sc, Er, Ce, Gd, Pr, Dy, Lu, Nd, Eu, Yb, Sm”.  IP.com at page 16, lines 5-6.  In this regard, the selection of a known material based on its suitability for its intended use may support a prima facie obviousness determination.  MPEP § 2144.06; § 2144.07.  Compounds Sc(MeCp)2Cl]2 and Y(MeCp)2Cl]2 respectively fall within the genera of instant claims 32, 35 and 37, and therefore meet each and every limitation thereof.  

Further with respect to variable R9 instant claim 32, IP.com teaches that R of formula (I) may be H, C1-C5 linear or branched alkyl, thus it would be obvious to one of ordinary skill in the art to modify IP.com as discussed above and to further substitute each remaining hydrogen of the MeCp groups with any of the claim 32 methyl, ethyl, or propyl R9 groups because IP.com teaches that these R9 groups are equivalent to hydrogen for use of the compounds of formula (I) as thin-film precursors thereby arriving compounds falling within the genus of instant claim 32.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622